Title: From John Adams to François Adriaan Van der Kemp, 28 October 1812
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Octr. 28 1812

I thank you for your Letter of 26. Septr…. It does not Signify! Van der kemp! It will not do, in this World, for a Man to have more Sense, more learning or more Virtue than his Neighbours. I know not, whether it is quite Safe to have so much, as the generality.
Not only Opposition, but persecution, Seems to be the invariable Lot of every Man who distinguishes himself by uncommon Talents or Attainments; but especially by uncommon delicacy of Conscience.
Pailey Said to Dr Jebb, “I cannot afford to keep a Conscience” This was facetious, ironical, Satirical, I doubt not. But there was great Sense in it.
Have you ever read the Life and Writings of Dr Jebb? His Character, history and fortune, very nearly resembles, yours of your Master Frederick Adolph Van der Mark
The most antihipocritical Vote upon record, was that of Corinth (I believe) “Resolved that all Men of Superiour Virtue be banished from this Commonwealth. We want no Such Men here. Let them go and carry their Virtues else where.” … What Simplicity! What Naivité! What Liberty! What Equality! What Fraternity! What Patriotism
You  Speak of the Erastian School. Do you mean Thomas Erastus born in 1524 died in 1583? If you do, I have a burning Curiosity to know all concerning him that you can tell me. Born at Baden in Switzerland, taught at Heidelburg, and died at Bâle.
Now for your Packett. I received it, Sealed, addressed to Abbot. Not being So ungentlemanly as to dare to break the Seal I inclosed it in another Envellope, under a frank to Mr Abott of Beverly.
I know of no other Abbot. I have Since doubted whether I was not mistaken. I have Since, Suspected that a persecuted Abbot, was intended. The Manuscript will not be lost.
John Jacqus Rousseau does great honor to Calvin as a Legislator, and the founder of The Republick of Geneva.
Who, So well qualified to descant on the Vanity of Riches as Soloman and Seneca, who had made So abominable a Use of them.?
Van der Kemp, have a care! Be upon your guard! If you provoke me I certainly Shall be the death of you! I cannot dispute, discuss, investigate, research with you: My Eyes, hands and nerves are too old; but I can ask questions, which will keep you on the Rack, deprive you of your Sleep, increase and perpetuate your head Aches, take away your Appetite, and end in your Apotheosis.
Let me give you, one Sample. Pray be So good as to ascertain for me the dates of the four Gospells, the Acts, all the Epistles and the Apocolyps….
And pray inform me, whether We have the direct Testimony of any one Eye Witness to the Existence of any one of the Gospells within the first Century? and who that Witness is?
My Religion is not of this World; depends on no Arguliæ verbales; No Litteræ nihil Sanantes;
I am now a Man in high Station. The day before yesterday I received a Commission to escort as many Ladies as I pleased to the Annual Horse Races, on Dorchester Plain, which ought to be a part of Quincy. Not to abuse my Priviledge, I recruited, only five, i.e. as many as all my Vehicles could accommodate. The Horse from New York, distanced The Horse from Boston. This no doubt Augurs that Mr Clinton will distance Mr Madison in the approaching political heat. Today I have taken under my Protection another Constellation of Ladies. And tomorrow, there will be a very Strange competition between the Races, a Meeting of Trustees and Visitors of Agriculture and Natural History; and a respectable and respected Funeral.
I advised you, before you embarked for America, to beware of Religious Prejudices. You reproached me in your Remarks upon my “defence” with forgetting my own Precepts. Yet you have forgotten them again and are becoming the most renouned Heretick and Schismatick in America; Unless Noah Worcester Should rival You.
The hour of 12, the moment of the Races approaches So near, that I have only time to add, that Mr Willink Surprised, gratified and disappointed me all in a Breath. I was Surprised and rejoiced to See him, and flattered with the hope of enjoying his Company, and Shewing him every respect Attention and regard in my Power; and Shewing him every Thing within my reach, that is worth Seeing, when lo! he was engaged to dine in Boston and go to the Southward next morning. His Father and Unkle have been Such valuable Friends to me, that nothing could have given me more pleasure than his Society for as long a time as he could have been persuaded to Stay. But all my Entreaties were unavailing.
Yours, in haste for the Races

John Adams
